DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 4/13/22, has been entered. Claims 1-8 and 10-22 are pending with claim 9 being previously cancelled.
Drawings
The drawings (Figs. 3A - 3C) are objected to because they do not appear to be the same drawings as originally presented. Replacement drawings, 3A-3C appear to illustrate differing/additional structure. 
The drawings (Figs. 3A - 3C) are objected to under 37 CFR 1.84(m). Shading should not be used for cross sections. 
The drawings (Figs. 3A - 3C) are objected to under 37 CFR 1.84(n). The graphic material designations of the parts does not appear to conform to MPEP 608.02 IX (Drawing Symbols).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11, and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 20180187507).
Regarding claims 1 and 20-21: Hill discloses a first and second fluid-carrying manifold apparatus 109 and a machine comprising a body 20, 120 having an interior cavity and a front portion having a face (Figs 2, 26, 27). Hill discloses two or more ports formed in the front portion and communicating with the interior cavity (Figs 26, 27). Hill discloses one or more components 71, each being attached to the front portion overtop of a respective one of the two or more ports (Figs 26, 27; [0106], [0170]). Hill discloses one or more inserts (spanning wear sleeves) each respectively fitted within said respective one or another respective one of the one-two or more ports and held in place therein ([0156]-[0158]). Hill discloses that the first and second manifold apparatuses are interchangeable (Figs. 4, 5). 
Regarding claim 2: Hill discloses that the one or more components include one or more valves, unions, process connections, blind flanges, blanking plugs, or combinations thereof (Figs 26, 27; [0106], [0170]). 
Regarding claim 3: Hill discloses that the one or more inserts are fabricated of hardened or coated steel, manganese steel, tungsten carbide, ceramic, engineered plastic, or other wear-resistant material or combination of materials ([0151]). 
Regarding claim 4: Hill discloses one or more fluid seals in contact with the one or more inserts (Figs. 24, 25; [0152], [0157]). 
Regarding claim 5: Hill discloses that each of the one or more fluid seals is fitted onto a corresponding one of the one or more inserts (Figs. 24, 25). 
Regarding claim 6: Hill discloses that the body further comprises one or more apertures communicating with the interior cavity and located in one or more portions of the body other than the front portion, that the fluid-carrying manifold is configured to conduct fluid between the two or more ports and at least one of the one or more apertures via the interior cavity (Fig. 26). 
Regarding claim 7: Hill discloses that the one or more inserts are shaped to optimize a flow characteristic of fluids or slurries as said fluids or slurries flow from the interior cavity to the two or more ports ([0108]-[0117], [0156]-[0158] - Hill teaches designs to reduce turbulent flow damage). 
Regarding claim 8: Hill discloses that the one or more inserts each includes an end portion that protrudes into the interior cavity of the manifold and that the end portion has an exterior surface which is exposed to the interior of the cavity (Figs. 8, 9; [0054]). 
Regarding claim 11: Hill discloses that the one or more inserts are removable and replaceable ([0116]). 
Regarding claim 13: Hill discloses that the fluid-carrying manifold apparatus is symmetric such that removal, 180° rotation and reconnection of the fluid-carrying manifold apparatus results in a substantially same operability of the fluid-carrying manifold apparatus (Figs. 4, 5). 
Regarding claim 14: Hill discloses that at least one of the one or more components are removably attached to the front portion (Figs 26, 27; [0106], [0170]). 
Regarding claim 15: Hill discloses that the front portion comprises a machined cavity configured to receive the one or more inserts and that the front portion further comprises one or more further apertures configured as fastening points of the one or more components (Figs 26-28; [0106], [0170]). 
Regarding claim 16: Hill discloses that a minimum distance between the face and the interior cavity is configured to correspond to a length of a corresponding one of the one or more inserts (Figs 26-28; [0106], [0170], [0156]-[0158]). 
Regarding claim 17: Hill discloses that the front portion has a flat face (Figs 26-28). 
Regarding claim 18: Hill discloses that the one or more components are attached directly, at one or more fastening points, to the front portion overtop of the one or more ports, said one or more fastening points being spaced apart from the ports (Figs 26-28; [0106], [0170]). 
Regarding claim 19: Hill discloses at least two interchangeable fluid-carrying manifold apparatuses (Figs. 4, 5). 
Regarding claim 22: Hill discloses that the first fluid-carrying manifold apparatus belongs to an intake manifold of the machine and the second-apparatus the second fluid-carrying manifold apparatus belongs to a discharge-side manifold of the machine (Fig. 2; [0105]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20180187507), alone.
Hill discloses the invention substantially as claimed and as discussed above.
Regarding claim 10: Hill discloses that at least one of the one or more inserts is rotatable within the respective one or other respective one of the two or more ports ([0152]). However, Hill does not explicitly state that insert is rotatable between a first operating position and a second operating position. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the insert of Hill to rotate between a first operating position and a second operating position if such is desired. Since Hill teaches that the insert can be loose fitting (thus, rotatable) and it is well-known in the art to rotate wear parts so that different areas are impinged, it would have been within routine skill to have selected a wear prevention program/design from a known and finite selection of wear prevention methods. Such a configuration and design would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 12: Hill discloses that the one or more inserts comprises at least two inserts (see above; [0156]-[0158]). However, Hill does not explicitly state that the one or more inserts are interchangeable with each other. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, that inserts which fit into same size ports or apertures would inherently be the same size and therefore interchangeable (see also figures illustrating the inserts). As it is notoriously well-known that parts fitting in the same space are the same size and interchangeable, it would have been within routine skill to have understood the interchangeability of the Hill inserts. Such an understanding would have been predictable with a reasonable expectation for success and no unexpected results. 
Response to Arguments
Applicants’ amendments and arguments, filed 4/13/2022, with respect to the rejections of claims 1-8 and 10-22 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
The examiner appreciates the applicants’ detailed review of the cited art, the instant specification, and the comparison of the art to the instant invention.
Regarding claims 1 and 20, applicants argue that the wear sleeves of Hill do not disclose the claimed inserts. Applicants bolster this argument by pointing out that Hill’s inserts are not illustrated in all embodiments. The examiner does not understand the significance of this argument as the argument does not appear to be related to what is recited in the claims. Applicants further argue that, in the instant invention, the interior cavity is clearly (inherently) larger than the ports and that the ports are on one face thus requiring at least one change in fluid flow direction. Regardless of the veracity of this assertion, the claims, as-recited, do not contain any such limitations . Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 8, applicants argue that amended claim 8 specifies that the end portion has an exterior surface which is exposed to the interior of the cavity. Applicants assert that Hill does not disclose this as Hill appears to pertain to configurations in which two components with same internal diameter and fluid flow direction are connected inline, with the wear sleeve outer surface contacting the inner surfaces of both components. Thus, applicants conclude that the outer surface of the wear sleeve is not exposed to a cavity, but instead merely indicates that the longitudinal boundaries of the wear sleeve are either at or beyond the union faces and that when the union is made the wear sleeve outer surface mates with conduit inner surface, as described in the remainder of Hill. The examiner disagrees with applicants’ analysis and conclusion. The examiner notes that the claim only recites that an exterior surface is exposed to the interior of the cavity. The examiner finds that without further clarification, an exterior surface can include the both the outer surface of the pipe OD or the inner surface of the pipe ID (i.e. both surfaces are or can be exposed to fluid). Further, Hill is silent regarding how the sleeves are mounted. The are no indication of seals and certainly the end portion would be exposed on all surfaces unless it is welded in place.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/6/2022